Case 4:19-cr-00068-ALM-CAN Document 791 Filed 04/12/21 Page 1 of 2 PageID #: 2787




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

   UNITED STATES OF AMERICA                          §
                                                     §
                                                     §
   v.                                                § CASE NUMBER 4:19-CR-00068
                                                     §
                                                     §
   MAURISIO GARCIA PEREZ (19)                        §


         ORDER ADOPTING UNITED STATES MAGISTRATE JUDGE’S REPORT

         The Court referred this matter to the Honorable Christine A. Nowak, United States

  Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

  Procedure. The Honorable Christine A. Nowak conducted a hearing in the form and manner

  prescribed by Federal Rule of Criminal Procedure 11 and issued her Findings of Fact and

  Recommendation on Guilty Plea Before the United States Magistrate Judge. The Magistrate Judge

  recommended that the Court accept the Defendant’s guilty plea. She further recommended that

  the Court adjudge the Defendant guilty on Count One of the Third Superseding Indictment filed

  against the Defendant.

         The parties have not objected to the Magistrate Judge’s findings. The Court ORDERS

  that the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate

  Judge are ADOPTED. The Court accepts the Defendant's plea but defers acceptance of the plea

  agreement until after review of the presentence report. It is further ORDERED that, in accordance

  with the Defendant’s guilty plea and the Magistrate Judge’s findings, Defendant, MAURISIO

  GARCIA PEREZ, is adjudged guilty as to Count One of the Third Superseding Indictment
    Case 4:19-cr-00068-ALM-CAN Document 791 Filed 04/12/21 Page 2 of 2 PageID #: 2788
.



      charging a violation of Title 21 U.S.C. § 846 - Conspiracy to Distribute or Possess with Intent to

      Distribute or Dispense Cocaine.

          SIGNED this 12th day of April, 2021.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
